Citation Nr: 0905127	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-11 625	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from May 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, WV. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2008.  A transcript of the 
hearing is of record.

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the left ear hearing 
loss rating question currently under consideration was placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.

The issue of entitlement to an initial compensable rating for 
hearing loss is addressed in the REMAND portion of the 
decision below. 


FINDING OF FACT

The Veteran has right ear sensorineural hearing loss that is 
as likely as not related to his military service.




CONCLUSION OF LAW

The Veteran has right ear sensorineural hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has hearing loss as a result of 
in-service noise exposure.  He contends that he was exposed 
to the noise of aircraft engines as an aircraft mechanic.  He 
contends that although he was provided hearing protection, he 
was not able to wear it all the time because he needed to be 
able to hear the engines properly to perform his duties.  The 
Veteran's service treatment records (STRs) do not contain any 
complaints of hearing loss.  The Veteran's DD-214 shows that 
his Air Force specialty code (AFSC) was jet engine mechanic 
specialist.  

The Veteran's STRs contain two audiological evaluations, from 
his entrance and separation examinations.  His entrance 
audiological evaluation was done in April 1966.  Because the 
audiometric test was done prior to October 1967 the puretone 
thresholds are assumed to have been reported in ASA units 
which requires conversion to ISO units.  Audiometric testing, 
converted from ASA to ISO units, revealed puretone 
thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
30
15
15
10
0

His discharge audiological evaluation, dated in December 
1969, revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
15
LEFT
40
20
30
25
20

The Veteran was afforded a VA audiometric examination in 
April 2005.  The Veteran reported military noise exposure to 
jet engine noise.  He reported that he worked on jets daily 
for 8-20 hours, and that the engines would be running most of 
the time.  He also reported that hearing protection was worn 
a majority of the time.  After service, he reported that he 
did electrical maintenance work, but that he wore ear 
protection.  He denied recreational noise exposure.  The 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
40
LEFT
20
20
25
35
65

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 100 percent in the right ear 
and 92 percent in the left ear.  The Veteran was diagnosed 
with moderate high frequency sensorineural hearing loss in 
the right ear, and mild to moderately severe high frequency 
sensorineural hearing loss in the left ear.  While the 
examiner opined that the Veteran's left ear hearing loss was 
likely a result of military noise exposure, she opined that 
the Veteran's right ear hearing loss was unlikely service 
related.  The rationale was that the Veteran's entrance and 
discharge examinations showed that there was shift in the 
Veteran's hearing in his left ear, but that his right ear 
hearing was within normal limits at discharge.  

A private audiological evaluation, dated in November 2006, 
revealed pure tone thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
55
35
50
45
60
LEFT
50
45
35
50
85

Speech audiometry revealed speech recognition of 88 percent 
in the right ear and 92 percent in the left ear.  

A letter dated in July 2008 from the private audiologist who 
conducted the November 2006 examination shows that the 
Veteran was diagnosed with a moderate sloping to severe 
fairly flat sensorineural hearing loss bilaterally.  

The Veteran testified at his hearing in December 2008 about 
his military noise exposure.  He testified that his left ear 
faced the noise more than the right, but that both ears were 
exposed to noise.  He testified that he could not always wear 
hearing protection to do his job correctly.  He also 
testified that he first noticed hearing loss bilaterally 
while he was in the military, in the left ear more than in 
the right ear.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is medical evidence of a current right hearing 
loss as defined by VA regulation.  Noise exposure during 
service is conceded, as the Veteran is service-connected for 
his left ear hearing loss and tinnitus due to military noise 
exposure.  However, a nexus between the Veteran's right ear 
hearing loss and acoustic trauma is needed before service 
connection may be granted.  The Board notes that medical 
treatises indicate that the cause of hearing loss is often 
the same as the cause of coexisting tinnitus.  See, e.g., 
Harrison's Principles of Internal Medicine 182 (Dennis L. 
Kasper et al. eds., 16th ed. 2005).  

The Board also notes that there was a change in the Veteran's 
hearing thresholds in his right ear between his entrance and 
separation examinations, although not to the same extent as 
the change in his left ear.  In fact, the veteran had an 
elevated threshold of 25 at 500 Hertz at his discharge 
examination.  This is significant because the thresholds for 
normal hearing are 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See Hensley, 
supra at 157 (citing Schroeder et al. eds., Current Medical 
Diagnosis & Treatment, 1988, pages 110-111).  Therefore, the 
veteran's discharge audiological examination showed some 
degree of hearing loss, although not constituting a 
disability for VA purposes.  The Board notes that the veteran 
testified that he could not always wear hearing protection in 
order to perform his duties.  Consequently, because the 
Veteran had noise exposure during service, is service 
connected for left ear hearing loss and tinnitus on account 
of noise exposure, had a degree of right ear hearing loss 
shown during service on his discharge examination, and 
because April 2005 and November 2006 audiological 
examinations showed right ear hearing loss constituting a 
current disability for VA purposes, the Board finds that the 
Veteran's right ear hearing loss is as likely as not related 
to his military service.  

The Board acknowledges the April 2005 examiner's opinion to 
the contrary.  However, giving the Veteran the benefit of the 
doubt, the Board finds that the increased threshold at 500 
Hertz shown in his discharge examination was indicative of 
the onset of hearing loss that later was shown to be impaired 
hearing as defined by VA.  (As noted above, the criteria of 
38 C.F.R. § 3.385 do not need to be met during military 
service.)

The Board therefore finds that there is support for the 
conclusion that the Veteran's hearing loss in his right ear 
is attributed to his period of active military service.  
Consequently, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is 
at least as likely as not that the Veteran's right ear 
sensorineural hearing loss is attributable to his active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Entitlement to service connection for right ear sensorineural 
hearing loss is granted.


REMAND

The Board notes that the pending claim for entitlement to an 
initial compensable evaluation for left ear hearing loss in 
"inextricably intertwined" with the above allowance of the 
claim for entitlement to service connection for right ear 
hearing loss.  This is so because the allowance of the claim 
for service connection clearly affects the adjudication of 
the claim for entitlement to an initial compensable 
evaluation for hearing loss.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  The 
Veteran's service-connected bilateral hearing loss disability 
must now be reevaluated as one disability, as separate 
ratings are not assigned for each ear when rating bilateral 
hearing impairment under 38 C.F.R. § 4.85 (2008).  This must 
be done initially by the agency of original jurisdiction 
(AOJ).  

Additionally, the Board also notes that at his hearing in 
December 2008, the Veteran testified that his left ear 
hearing loss has worsened since his last VA audiological 
examination.  In this regard, the Board notes that the 
private audiological evaluation dated in November 2006 shows 
that the Veteran's hearing left ear loss has worsened since 
his April 2005 VA audiological examination.  Because of the 
assertion that the Veteran's hearing has worsened in the 
course of his appeal, the Veteran's authorized representative 
has requested a remand for additional development.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) 
(suggesting that evidence or allegation of worsening of a 
disability since a previous examination would warrant an 
additional VA examination).  The Board agrees.  On remand, 
the Veteran should be scheduled for a new VA audiological 
examination to determine the current level of the veteran's 
bilateral hearing loss.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The Veteran should be afforded a VA 
audiological examination for 
compensation purposes to determine the 
current level of severity of his 
bilateral hearing loss in terms of 
auditory thresholds and speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should comment 
on the April 2005 and November 2006 
test results and explain the 
differences, especially if current 
testing is not consistent with the 2006 
results.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests should be conducted and 
those reports 


should be incorporated into the 
examination and associated with the 
claims file.  The AOJ should ensure that 
any examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received, and a rating assigned based on 
bilateral hearing loss.  A proper rating 
decision to is to be prepared, and the 
Veteran notified of its outcome.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


